Exhibit 99.1 Independence Realty Trust Announces Third Quarter 2016 Financial Results PHILADELPHIA, PA — October 28, 2016 — Independence Realty Trust, Inc. (“IRT”) (NYSE MKT: IRT) today announced its third quarter 2016 financial results.All per share results are reported on a diluted basis. Results for the Quarter • Earnings per share (“EPS”) was $0.05 for the quarter ended September 30, 2016 as compared to $0.71 for the quarter ended September 30, 2015. • Core Funds from Operations (“CFFO”) per share increased 5.0% to $0.21 for the quarter ended September 30, 2016 from $0.20 for the quarter ended September 30, 2015. • Earnings before interest, taxes, depreciation and amortization and before acquisition expenses (“Adjusted EBITDA”), increased 56.5% to $18.4 million for the quarter ended September 30, 2016 from $11.7 million for the quarter ended September 30, 2015. Results for the Nine Months • EPS was $0.66 for the nine months ended September 30, 2016 as compared to $0.74 for the nine months ended September 30, 2015. • CFFO per share increased 10.5% to $0.63 for the nine months ended September 30, 2016 from $0.57 for the nine months ended September 30, 2015. • Adjusted EBITDA increased 74.3% to $56.0 million for the nine months ended September 30, 2016 from $32.1 million for the nine months ended September 30, 2015. Management Internalization Transaction On September 27, 2016, IRT entered an agreement (the “Internalization Agreement”) with RAIT Financial Trust (“RAIT”) to repurchase 7,269,719 shares of IRT common stock from RAIT subsidiaries, representing all of the shares of IRT common stock owned by RAIT, and for IRT to complete a management internalization and separation (the “Internalization”) from RAIT and certain of its affiliates.
